Exhibit 10.20

The CORPORATEplan for RetirementSM

EXECUTIVE PLAN

Adoption Agreement

IMPORTANT NOTE

This document has not been approved by the Department of Labor, the Internal
Revenue Service or any other governmental entity. An Employer must determine
whether the plan is subject to the Federal securities laws and the securities
laws of the various states. An Employer may not rely on this document to ensure
any particular tax consequences or to ensure that the Plan is “unfunded and
maintained primarily for the purpose of providing deferred compensation to a
select group of management or highly compensated employees” under the Employee
Retirement Income Security Act with respect to the Employer’s particular
situation. Fidelity Management Trust Company, its affiliates and employees
cannot and do not provide legal or tax advice or opinions in connection with
this document. This document does not constitute legal or tax advice or opinions
and is not intended or written to be used, and it cannot be used by any
taxpayer, for the purposes of avoiding penalties that may be imposed on the
taxpayer. This document must be reviewed by the Employer’s attorney prior to
adoption.



--------------------------------------------------------------------------------

ADOPTION AGREEMENT

ARTICLE 1

 

1.01   PLAN INFORMATION   (a)   Name of Plan:     This is the WABCO Supplemental
Savings Plan (the “Plan”).   (b)   Plan Status (Check one.):     (1)   Adoption
Agreement effective date: 08/01/2007     (2)   The Adoption Agreement effective
date is (Check (A) or check and complete (B)):       (A)      

x       A new Plan effective date.

      (B)      

¨        An amendment and restatement of the Plan. The original effective date
of the Plan was:                     

  (c)   Name of Administrator, if not the Employer:    

 

1.02   EMPLOYER   (a)   Employer Name: WABCO Holdings Inc.   (b)   The term
“Employer” includes the following Related Employer(s)     (as defined in Section
2.01(a)(25)) participating in the Plan:     WABCO Compressor Manufacturing Co.  
  WABCO Expats Inc.     WABCO Automotive North America Inc.     WABCO Group Inc.

 



--------------------------------------------------------------------------------

1.03   COVERAGE   (Check (a) and/or (b).)   (a)   x   The following Employees
are eligible to participate in the Plan (Check (1) or (2)):       (1)      

¨        Only those Employees designated in writing by the Employer, which
writing is hereby incorporated herein.

      (2)      

x       Only those Employees in the eligible class described below:

 

Employees participating in the WABCO 401(k) Retirement Plan with compensation in
excess of the Internal Revenue Code section 401(a)(17) limit.

  (b)   ¨   The following Directors are eligible to participate in the Plan
(Check (1) or (2)):       (1)  

¨        Only those Directors designated in writing by the Employer, which
writing is hereby incorporated herein.

      (2)  

¨        All Directors, effective as of the later of the date in 1.01(b) or the
date the Director becomes a Director.

      (Note: A designation in Section 1.03(a)(1) or Section 1.03(b)(1) or a
description in Section 1.03(a)(2) must include the effective date of such
participation.) 1.04   COMPENSATION  

(If Section 1.03(a) is selected, select (a) or (b). If Section 1.03(b) is
selected, complete (c))

 

    For purposes of determining all contributions under the Plan:

  (a)   x Compensation shall be as defined, with respect to Employees, in the
WABCO 401(k) Retirement Plan maintained by the Employer:       (1)   x to the
extent it is in excess of the limit imposed under Code section 401(a)(17).      
(2)   ¨ notwithstanding the limit imposed under Code section 401(a)(17).   (b)  
¨ Compensation shall be as defined in Section 2.01(a)(9) with respect to
Employees (Check (1), and/or (2) below, if, and as, appropriate):       (1)   ¨
but excluding the following:        

 

      (2)   ¨ but excluding bonuses, except those bonuses listed in the table in
Section 1.05(a)(2).

 



--------------------------------------------------------------------------------

  (c)   ¨    Compensation shall be as defined in Section 2.01(a)(9)(c) with
respect to Directors, but excluding the following:        
                                                                               
                                        
                                        
                                        
                                               1.05   CONTRIBUTIONS ON BEHALF OF
EMPLOYEES

    (a)   Deferral Contributions (Complete all that apply):         (1)  

¨        Deferral Contributions. Subject to any minimum or maximum deferral
amount provided below, the Employer shall make a Deferral Contribution in
accordance with, and subject to, Section 4.01 on behalf of each Participant who
has an executed salary reduction agreement in effect with the Employer for the
applicable calendar year (or portion of the applicable calendar year).

Deferral Contributions

Type of Compensation

  

Dollar Amount

   % Amount    Min    Max    Min    Max            

 

      (Note: With respect to each type of Compensation, list the minimum and
maximum dollar amounts or percentages as whole dollar amounts or whole number
percentages.)         (2)  

¨        Deferral Contributions with respect to Bonus Compensation only. The
Employer requires Participants to enter into a special salary reduction
agreement to make Deferral Contributions with respect to one or more Bonuses,
subject to minimum and maximum deferral limitations, as provided in the table
below.

 

      Treated As    Dollar Amount    % Amount

Deferral Contributions

Type of Bonus

   Performance
Based   

Non-

Performance
Based

   Min    Max    Min    Max                  

 

      (Note: With respect to each type of Bonus, list the minimum and maximum
dollar amounts or percentages as whole dollar amounts or whole number
percentages.)

 



--------------------------------------------------------------------------------

    (b)     Matching Contributions (Choose (1) or (2) below, and (3) below, as
applicable):         (1)      

x       

  The Employer shall make a Matching Contribution on behalf of each Employee
Participant in an amount described below:          

(A)   

 

¨        

              % of the Employee Participant’s Deferral Contributions for the
calendar year.          

(B)   

 

¨        

  The amount, if any, declared by the Employer in writing, which writing is
hereby incorporated herein.          

(C)   

 

x       

  Other: the percentage of the Employee Participant’s Compensation for which the
Company actually provided a matching contribution under the WABCO 401(k)
Retirement Plan.         (2)   ¨   Matching Contribution Offset. For each
Employee Participant who has made elective contributions (as defined in 26 CFR
section 1.401(k)-6 (“QP Deferrals”)) of the maximum permitted under Code section
402(g), or the maximum permitted under the terms of the
                                         Plan (the “QP”), to the QP, the
Employer shall make a Matching Contribution in an amount equal to (A) minus (B)
below:           (A)   The matching contributions (as defined in 26 CFR section
1.401(m)-1(a)(2) (“QP Match”)) that the Employee Participant would have received
under the QP on the sum of the Deferral Contributions and the Participant’s QP
Deferrals, determined as though—              

•     no limits otherwise imposed by the tax law applied to such QP match; and

 

•     the Employee Participant’s Deferral Contributions had been made to the QP.

          (B)   The QP Match actually made to such Employee Participant under
the QP for the applicable calendar year.     Provided, however, that the
Matching Contributions made on behalf of any Employee Participant pursuant to
this Section 1.05(b)(2) shall be limited as provided in Section 4.02 hereof.    
    (3)   ¨   Matching Contribution Limits (Check the appropriate box (es)):    
      (A)  

¨        

  Deferral Contributions in excess of             % of the Employee
Participant’s Compensation for the calendar year shall not be considered for
Matching Contributions.           (B)  

¨        

  Matching Contributions for each Employee Participant for each calendar year
shall be limited to $            .

 



--------------------------------------------------------------------------------

  (c)     Employer Contributions       (1)  

x        

 

Fixed Employer Contributions. The Employer shall make an Employer Contribution
on behalf of each Employee Participant in an amount determined as described
below:

 

3% of Compensation up to $250,000, provided that, for the Chief Executive
Officer the $250,000 limit shall not apply.

      (2)  

¨        

  Discretionary Employer Contributions. The Employer may make Employer
Contributions to the accounts of Employee Participants in any amount (which
amount may be zero), as determined by the Employer in its sole discretion from
time to time in a writing, which is hereby incorporated herein. 1.06  
CONTRIBUTIONS ON BEHALF OF DIRECTORS   (a)     ¨   Director Deferral
Contributions        

The Employer shall make a Deferral Contribution in accordance with, and subject
to, Section 4.01 on behalf of each Director Participant who has an executed
deferral agreement in effect with the Employer for the applicable calendar year
(or portion of the applicable calendar year), which deferral agreement shall be
subject to any minimum and/or maximum deferral amounts provided in the table
below.

 

Deferral Contributions

Type of Compensation

   Dollar Amount    % Amount    Min    Max    Min    Max            

 

         

(Note: With respect to each type of Compensation, list the minimum and maximum
dollar amounts or

percentages as whole dollar amounts or whole number percentages.)

    (b)       Matching and Employer Contributions:               (1)  

¨        Matching Contributions. The Employer shall make a Matching Contribution
on behalf of each Director Participant

         in an amount determined as described below:

                                              
                                        
                                        
                                        
                                                                              
                                                                               
                                        
                                        
                                                                     .      
        (2)  

¨        Fixed Employer Contributions. The Employer shall make an Employer
Contribution on behalf of each Director

         Participant in an amount determined as described below:

                                              
                                        
                                        
                                        
                                                                              
                                                                               
                                        
                                        
                                                                     .

 



--------------------------------------------------------------------------------

     

(3)    

 

¨        Discretionary Employer Contributions. The Employer may make Employer
Contributions to the accounts of Director Participants in any amount (which
amount may be zero), as determined by the Employer in its sole discretion from
time to time, in a writing, which is hereby incorporated herein.

1.07   DISTRIBUTIONS  

The form and timing of distributions from the Participant’s vested Account shall
be made consistent with the elections in this Section 1.07.

 

(a) (1) Distribution options to be provided to Participants

    

(A) Specified

Date

  (B) Specified
Age   (C) Separation
From Service  

(D) Earlier of
Separation

or Age

  (E) Earlier of
Separation or
Specified Date   (F) Disability  

(G)

Change in
Control

  (H) Death

Deferral Contribution

  ¨ Lump Sum

 

¨ Installments

  ¨ Lump Sum

 

¨ Installments

  ¨ Lump Sum

 

¨ Installments

  ¨ Lump Sum

 

¨ Installments

  ¨ Lump Sum

 

¨ Installments

  ¨ Lump Sum

 

¨ Installments

  ¨ Lump Sum

 

  ¨ Lump Sum

 

¨ Installments

Matching Contributions

  ¨ Lump Sum

 

¨ Installments

  ¨ Lump Sum

 

¨ Installments

  x Lump Sum

 

¨ Installments

  ¨ Lump Sum

 

¨ Installments

  ¨ Lump Sum

 

¨ Installments

  ¨ Lump Sum

 

¨ Installments

  ¨ Lump Sum

 

  ¨ Lump Sum

 

¨ Installments

Employer Contributions

  ¨ Lump Sum

 

¨ Installments

  ¨ Lump Sum

 

¨ Installments

  x Lump Sum

 

¨ Installments

  ¨ Lump Sum

 

¨ Installments

  ¨ Lump Sum

 

¨ Installments

  ¨ Lump Sum

 

¨ Installments

  ¨ Lump Sum

 

  ¨ Lump Sum

 

¨ Installments

(Note: If the Employer elects (F), (G), or (H) above, the Employer must also
elect (A), (B), (C), (D), or (E) above, and the Participant must also elect (A),
(B), (C), (D), or (E) above. In the event the Employer elects only a single
payment trigger and/or payment method above, then such single payment trigger
and/or payment method shall automatically apply to the Participant.)

 



--------------------------------------------------------------------------------

                (2)  

x       

  A Participant incurs a Disability when the Participant (Check at least one if
Section 1.07(a)(1)(F) or if Section 1.08(e)(3) is elected):          

(A)   

 

x       

  is unable to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment that can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months.          

(B)   

 

x       

  is, by reason of any medically determinable physical or mental impairment that
can be expected to result in death or can be expected to last for a continuous
period of not less than 12 months, receiving income replacement benefits for a
period of not less than 3 months under an accident and health plan covering
employees of the Employer.          

(C)   

 

¨        

  is determined to be totally disabled by the Social Security Administration or
the Railroad Retirement Board.          

(D)   

 

¨        

  is determined to be disabled pursuant to the following disability insurance
program:                                          the definition of disability
under which complies with the requirements in regulations under Code section
409A.             (Note: If more than one box above is checked, then the
Participant will have a Disability if he satisfies at least one of the
descriptions corresponding to one of such checked boxes.)       (3)  

¨        

  Regardless of any payment trigger and, as applicable, payment method, to which
the Participant would otherwise be subject pursuant to (1) above, the first to
occur of the following Plan-level payment triggers will cause payment to the
Participant commencing pursuant to Section 1.07(c)(1) above in a lump sum.      
      Payment Trigger            

(A)    ¨    Separation from Service prior to:
                                                             

 

(B)    ¨    Separation from Service

 

(C)    ¨    Death

 

(D)    ¨    Change in Control

    (b)     Distribution Election Change        

A Participant

       

(1)    ¨    shall

       

(2)    x    shall not

 



--------------------------------------------------------------------------------

      be permitted to modify a scheduled distribution election in accordance
with Section 8.01(b) hereof.     (c)   Commencement of Distributions       (1)  
Each lump sum distribution and the first distribution in a series of installment
payments (if applicable) shall commence as elected in (A), (B) or (C) below:    
    (A)  

x       Monthly on the 1st day of the month which day next follows the
applicable triggering event described in 1.07(a).

        (B)  

¨        Quarterly on the      day of the following months                 ,
                ,                 , or              (list one month in each
calendar quarter) which day next follows the applicable triggering event
described in 1.07(a).

        (C)  

¨        Annually on the      day of                  (month) which day next
follows the applicable triggering event described in 1.07(a).

        (Note: Notwithstanding the above: a six-month delay shall be imposed
with respect to certain distributions to Specified Employees; a Participant who
chooses payment on a Specified Date will choose a month, year or quarter (as
applicable) only, and payment will be made on the applicable date elected in
(A), (B) or (C) above that falls within such month, year or quarter elected by
the Participant.)       (2)   The commencement of distributions pursuant to the
events elected in Section 1.07(a)(1) and Section 1.07(a)(3) shall be modified by
application of the following:         (A) ¨   Separation from Service Event
Delay – Separation from Service will be treated as not having occurred for
             months after the date of such event.         (B) x   Plan Level
Delay – all distribution events (other than those based on Specified Date or
Specified Age) will be treated as not having occurred for 30 days (insert number
of days but not more then 30).     (d)   Installment Frequency and Duration    
  If installments are available under the Plan pursuant to Section 1.07(a), a
Participant shall be permitted to elect that the installments will be paid
(Complete 1 and 2 below):      

(1)    at the following intervals:

        (A)   ¨   Monthly commencing on the day elected in Section 1.07(c)(1).  
      (B)   ¨   Quarterly commencing on the day elected in Section1.07 (c)(1)
(with payments made at three-month intervals thereafter).         (C)   ¨  
Annually commencing on the day elected in Section 1.07(c)(1).

 



--------------------------------------------------------------------------------

      (2)       over the following term(s) (Complete either (A) or (B)):        
  (A)  ¨    Any term of whole years between              (minimum of 1) and
             (maximum of 30).           (B)  ¨    Any of the whole year terms
selected below.

 

¨   1   ¨  2   ¨ 3   ¨  4   ¨  5   ¨  6 ¨   7   ¨  8   ¨ 9   ¨  10   ¨  11   ¨
 12 ¨ 13   ¨  14   ¨ 15   ¨  16   ¨  17   ¨  18 ¨ 19   ¨  20   ¨ 21   ¨  22   ¨
 23   ¨  24 ¨ 25   ¨  26   ¨  27   ¨  28   ¨  29   ¨  30

 

          (Note: Only elect a term of one year if Section 1.07(d)(1)(A) and/or
Section 1.07(d)(1)(B) is elected above.)   (e)     Conversion to Lump Sum      

¨        

    Notwithstanding anything herein to the contrary, if the Participant’s vested
Account at the time such Account becomes payable to him hereunder does not
exceed $             distribution of the Participant’s vested Account shall
automatically be made in the form of a single lump sum at the time prescribed in
Section 1.07(c)(1).   (f)     Distribution Rules Applicable to Pre-effective
Date Accruals       ¨     Benefits accrued under the Plan (subject to Code
section 409A) prior to the date in Section 1.01(b)(1) above are subject to
distribution rules not described in Section 1.07(a) through (e), and such rules
are described in Attachment A Re: PRE EFFECTIVE DATE ACCRUAL DISTRIBUTION RULES.
1.08   VESTING SCHEDULE   (a)     (1)   The Participant’s vested percentage in
Matching Contributions elected in Section 1.05(b) shall be based upon the
following schedule and unless Section 1.08(a)(2) is checked below will be based
on the elapsed time method as described in Section 7.03(b).

 

         Years of Service    Vesting %                Less than 3    0        
   3    100      

 

    (2)   ¨   Vesting shall be based on the class year method as described in
Section 7.03(c).   (b)   (1)     The Participant’s vested percentage in Employer
Contributions elected in Section 1.05(c)

 



--------------------------------------------------------------------------------

        shall be based upon the following schedule and unless Section 1.08(b)(2)
is checked below will be based on the elapsed time method as described in
Section 7.03(b).

 

         Years of Service    Vesting%                Less than 3    0           
3    100      

 

        (2)   ¨   Vesting shall be based on the class year method as described
in Section 7.03(c).       (c)   ¨   Years of Service shall exclude (Check one.):
          (1)  

¨        for new plans, service prior to the Effective Date as defined in
Section 1.01(b)(1).

          (2)  

¨        for existing plans converting from another plan document, service prior
to the original Effective Date as defined in Section 1.01(b)(2)(B).

          (Note: Do not elect to apply this Section 1.08(c) if vesting is based
only on the class year method.)       (d)   ¨   Notwithstanding anything to the
contrary herein, a Participant will forfeit his Matching Contributions and
Employer Contributions (regardless of whether vested) upon the occurrence of the
following event(s):        

 

       

 

        (Note: Contributions with respect to Directors, which are 100% vested at
all times, are subject to the rule in this subsection (d).)       (e)   A
Participant will be 100% vested in his Matching Contributions and Employer
Contributions upon (Check the appropriate box(es)):           (1)   x  
Retirement eligibility is the date the Participant attains age 65 and completes
0 Years of Service, as defined in Section 7.03(b).           (2)   x   Death.  
        (3)   x   The date on which the Participant becomes disabled, as
determined under Section 1.07(a)(2).           (Note: Participants will
automatically vest upon Change in Control if Section 1.07(a)(1)(G) is elected.)
      (f)   x   Years of Service in Section 1.08 (a)(1) and Section 1.08 (b)(1)
shall include service with the following employers:           Alliance
Compressors

 



--------------------------------------------------------------------------------

Cummins Engine Company

Industrial Sheet Metal

Transamerica Joint Ventures

American Standard Inc.

FACS Services Inc.

World Standard LTD.

Service with any independently owned Trane Company field sales office

1.09 INVESTMENT DECISIONS

A Participant’s Account shall be treated as invested in the Permissible
Investments as directed by the Participant unless otherwise provided below:

 

                                                                               
                                        
                                        
                                                              

                                                                               
                                        
                                        
                                                              

1.10 ADDITIONAL PROVISIONS

The Employer may elect Option below and complete the Superseding Provisions
Addendum to describe overriding provisions that are not otherwise reflected in
this Adoption Agreement.

 

  ¨ The Employer has completed the Superseding Provisions Addendum to reflect
the provisions of the Plan that supersede provisions of this Adoption Agreement
and/or the Basic Plan Document.

 



--------------------------------------------------------------------------------

EXECUTION PAGE

(Fidelity’s Copy)

IN WITNESS WHEREOF, the Employer has caused this Adoption Agreement to be
executed this                      day of                     , 20    .

 

Employer  

 

By  

 

Title  

 

 



--------------------------------------------------------------------------------

EXECUTION PAGE

(Employer’s Copy)

IN WITNESS WHEREOF, the Employer has caused this Adoption Agreement to be
executed this                      day of                     , 20    .

 

Employer  

 

By  

 

Title  

 

 



--------------------------------------------------------------------------------

AMENDMENT EXECUTION PAGE

(Fidelity’s Copy)

Plan Name: WABCO Supplemental Savings Plan (the “Plan”)

Employer: WABCO Holdings Inc.

(Note: These execution pages are to be completed in the event the Employer
modifies any prior election(s) or makes a new election(s) in this Adoption
Agreement. Attach the amended page(s) of the Adoption Agreement to these
execution pages.)

The following section(s) of the Plan are hereby amended effective as of the
date(s) set forth below:

 

Section Amended

   Effective Date            

IN WITNESS WHEREOF, the Employer has caused this Amendment to be executed on the
date below.

 

Employer:  

 

By:  

 

Title:  

 

Date:  

 

 



--------------------------------------------------------------------------------

AMENDMENT EXECUTION PAGE

(Employer’s Copy)

Plan Name: WABCO Supplemental Savings Plan (the “Plan”)

Employer: WABCO Holdings Inc.

(Note: These execution pages are to be completed in the event the Employer
modifies any prior election(s) or makes a new election(s) in this Adoption
Agreement. Attach the amended page(s) of the Adoption Agreement to these
execution pages.)

 

Section Amended

   Effective Date            

IN WITNESS WHEREOF, the Employer has caused this Amendment to be executed on the
date below.

 

Employer:  

 

By:  

 

Title:  

 

Date:  

 

 



--------------------------------------------------------------------------------

ATTACHMENT A

Re: PRE EFFECTIVE DATE ACCRUAL DISTRIBUTION RULES

Plan Name: WABCO Supplemental Savings Plan

 

                                                                               
                                        
                                        
                                                                                
 

    

                                                                               
                                        
                                        
                                                                                
 

    

                                                                               
                                        
                                        
                                                                                
 

    

                                                                               
                                        
                                        
                                                                                
 

    

                                                                               
                                        
                                        
                                                                                
 

    

                                                                               
                                        
                                        
                                                                                
 

    

                                                                               
                                        
                                        
                                                                                
 



--------------------------------------------------------------------------------

ATTACHMENT B

Re: SUPERSEDING PROVISIONS

for

Plan Name: WABCO Supplemental Savings Plan

 

(a) Superseding Provision(s) – The following provisions supersede other
provisions of this Adoption Agreement and/or the Basic Plan Document as
described below:

 

                                                                               
                                        
                                        
                                                                                
 

    

                                                                               
                                        
                                        
                                                                                
 

    

                                                                               
                                        
                                        
                                                                                
 

    

                                                                               
                                        
                                        
                                                                                
 

    

                                                                               
                                        
                                        
                                                                                
 

    

                                                                               
                                        
                                        
                                                                                
 

    

                                                                               
                                        
                                        
                                                                                
 

 